Citation Nr: 1007564	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-26 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for left hip disorder for the period prior to October 23, 
2006, and an initial rating higher than 30 percent for the 
period on and after December 1, 2007. 

2.  Entitlement to an initial rating higher than 10 percent 
for a lumbosacral strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1997 to 
June 2001.  

The record reflects that the Veteran filed an appeal to the 
Board of Veterans' Appeals (hereinafter Board) on appeal from 
an October 2002 rating decision, by the Newark, New Jersey, 
Regional Office (RO), which denied entitlement to service 
connection for, inter alia, left hip and low back disorders.  
The veteran perfected a timely appeal of the denial of 
service connection of these issues.    

In February 2004 the Veteran testified before a Veterans Law 
Judge in Washington, D.C. in his support of his claims for 
service connection.  

Thereafter, in August 2004, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  In a November 
2007 rating decision, the AMC granted a 10 percent rating for 
the right thumb disorder, effective March 8, 2007.  It also 
granted entitlement to service connection for residuals of a 
total left hip replacement, and low back disorders effective 
June 18, 2001, the day following the appellant's separation 
from active duty.  

In his February 2008 response to the notice of the November 
2007 rating decision, the Veteran wrote: "I disagree with 
your current assessment of my claim," the Board interpreted 
this letter to indicate disagreement with the initial ratings 
assigned his service-connected left hip and low back 
disorders and their effective dates.  See Durr v. Nicholson, 
400 F.3d 1375, 1380 (Fed. Cir. 2005) (pro se pleadings are to 
be liberally construed).  Accordingly, in October 2008, the 
Board remanded the case to the RO for issuance of a statement 
of the case with respect to the new claims for higher 
evaluations for the left hip and low back disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Unfortunately, the claims file reflects that a further remand 
of the claim is warranted.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

As noted in the Introduction, the Board has interpreted the 
Veteran's February 2008 letter as expressing disagreement 
with the initial evaluations of his left hip and low back 
disorders.  In such cases, the appellate process has 
commenced and the appellant is entitled to a Statement of the 
Case on the issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Consequently, in October 2008, the Board remanded 
the case to the RO for additional development, to include 
issuing an SOC on the issues listed above.  

Later, in an undated statement, a Decision Review Officer 
noted that the case was remanded to the RO for issuance of an 
SOC pursuant to Manlincon; however, it was not felt that the 
remand was in order.  In that statement, the DRO also stated 
that the Veteran filed a timely NOD on February 19, 2008 to 
the November 2007 rating action which granted service 
connection for lower back pain and left hip bursitis.  While 
the grant of service connection for the disabilities in 
effect terminated the appeal of the denial of service 
connection by granting the claims for service connection.  By 
filing an NOD to the initial disability evaluations assigned, 
the Veteran has initiated appellate review of these separate 
issues.  The next step in the appellate process is for the RO 
to issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 
(2009); Manlincon, 12 Vet. App. at 240-41.  Consequently, 
these matters must be remanded to the RO for the issuance of 
an SOC.  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate 
status; a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2009).  

The appeal again is REMANDED to the RO via the AMC, in 
Washington, DC. VA will notify the appellant if further 
action, on his part, is required.  

The RO must issue a Statement of the Case 
with regard to entitlement to an initial 
evaluation higher than 10 percent prior 
to October 23, 2006, and higher than 30 
percent on and after December 1, 2007, 
for the left hip disorder; and 
entitlement to an initial evaluation 
higher than 10 percent for the low back 
disorder.  If, and only if, the appellant 
completes his appeal by filing a timely 
substantive appeal on either of the 
aforementioned issues should these claims 
be returned to the Board.  38 U.S.C.A. 
§ 7104.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


